Case 20-22300-GLT   Doc 29   Filed 11/20/20 Entered 11/20/20 16:30:32   Desc Main
                             Document     Page 1 of 2                   FILED
                                                                        11/20/20 4:22 pm
                                                                        CLERK
                                                                        U.S. BANKRUPTCY
                                                                        COURT - WDPA
Case 20-22300-GLT   Doc 29   Filed 11/20/20 Entered 11/20/20 16:30:32   Desc Main
                             Document     Page 2 of 2
